          Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA



 SECURITIES AND EXCHANGE
 COMMISSION,

                                      Plaintiff,
                                                               Civil Action No. 20-4800 (JLS)
                           v.

 ROBERT MCCABE and
 MCCABE PROPERTIES, INC. (a/k/a MCCABE
 PROPERTIES),

                                      Defendants.



                 JUDGMENT AS TO DEFENDANTS ROBERT MCCABE
                       AND MCCABE PROPERTIES, INC.

       The Securities and Exchange Commission having filed a Complaint and Defendants

Robert McCabe (“McCabe”) and McCabe Properties, Inc. (“McCabe Properties”) (collectively

“Defendants”) having entered general appearances; consented to the Court’s jurisdiction over

Defendants and the subject matter of this action; consented to entry of this Judgment; waived

findings of fact and conclusions of law; and waived any right to appeal from this Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:
          Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 2 of 13



       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendants’ officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from violating Section 17(a) of the

Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or



                                                 2
          Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 3 of 13



               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendants’ officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants shall pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil

penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3)

of the Exchange Act [15 U.S.C. § 78u(d)(3)]. The Court shall determine the amounts of the

disgorgement and civil penalty upon motion of the Commission. Prejudgment interest shall be

calculated from the date of applicable conduct, based on the rate of interest used by the Internal

Revenue Service for the underpayment of federal income tax as set forth in 26 U.S.C.

§ 6621(a)(2). In connection with the Commission’s motion for disgorgement and/or civil

penalties, and at any hearing held on such a motion: (a) Defendants will be precluded from

arguing that they did not violate the federal securities laws as alleged in the Complaint; (b)

Defendants may not challenge the validity of the Consent or this Judgment; (c) solely for the

purposes of such motion, the allegations of the Complaint shall be accepted as and deemed true

by the Court; and (d) the Court may determine the issues raised in the motion on the basis of

affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

documentary evidence, without regard to the standards for summary judgment contained in Rule

56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for



                                                 3
          Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 4 of 13



disgorgement and/or civil penalties, the parties may take discovery, including discovery from

appropriate non-parties.

                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that

Defendants shall comply with all of the undertakings and agreements set forth therein.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Complaint are true and admitted by McCabe, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by McCabe under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by McCabe of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.




                                                  4
          Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 5 of 13



                                               VII.


       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


Dated: ______________,
         Nov. 4, 2020  _____

                                             ____________________________________
                                              /s/ Jeffrey L. Schmehl
                                             UNITED STATES DISTRICT JUDGE




                                                5
Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 6 of 13
Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 7 of 13
Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 8 of 13
Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 9 of 13
Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 10 of 13
Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 11 of 13
Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 12 of 13
Case 5:20-cv-04800-JLS Document 2 Filed 11/04/20 Page 13 of 13
